NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 30, 2015* 
                                 Decided March 30, 2015 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          RICHARD D. CUDAHY, Circuit Judge
                           
                          MICHAEL S. KANNE, Circuit Judge 
 
No. 14‐3477 
 
HARVEY HOOVER,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of 
                                                  Indiana, Fort Wayne Division. 
      v.                                           
                                                  No. 3:13‐cv‐217 
UNITED STATES OF AMERICA, et al.,                  
      Defendants‐Appellees.                       Theresa L. Springmann, 
                                                  Judge. 
 
                                         O R D E R 

       In 2003 Harvey Hoover received a reward of $65,146.07 from the Internal 
Revenue Service for helping it collect unpaid tax from another taxpayer. See 26 U.S.C. 
§ 7623. The IRS applied the entire award to Hoover’s outstanding tax liabilities, which 
stemmed from his own prior tax fraud. See United States v. Hoover, 240 F.3d 593 (7th Cir. 
2001); United States v. Hoover, 175 F.3d 564 (7th Cir. 1999). Eight years later Hoover filed 
an administrative claim with the IRS under the Federal Tort Claims Act, 28 U.S.C. 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3477                                                                          Page 2 
 
§§ 2671–2680, principally contending that the IRS should have written him a check for 
the sum instead. The IRS rejected his claim, concluding that it was barred because the 
FTCA does not cover claims arising out of the assessment or collection of taxes. 
See 28 U.S.C. § 2680(c). Hoover then sued the agency in federal court, adding a claim of 
false imprisonment stemming from his prior sentence for tax fraud and disputing the 
collection of his United States savings bonds as payment for unpaid tax liabilities 
following his conviction. The district judge dismissed the suit on grounds that the FTCA 
did not apply to claims relating to tax collection or false imprisonment and that Hoover 
had failed to exhaust his administrative remedies under both the FTCA and 26 U.S.C. 
§ 7433, the statute that provides a mechanism for taxpayers to recover damages for 
unlawful collection of taxes. 

       Hoover asserts generally that the district court erred in dismissing his suit, but his 
argument has no merit. As the district court explained, Hoover cannot state a claim 
under the FTCA regarding the collection of either the savings bonds or his 2003 reward 
because the statute does not waive the government’s sovereign immunity for claims 
relating to the assessment or collection of taxes. See 28 U.S.C. § 2680(c); Voelker v. Nolen, 
365 F.3d 580, 581 (7th Cir. 2004). The district court also correctly determined that 
Hoover’s suit could not proceed under 26 U.S.C. § 7433 because he had not exhausted 
his administrative remedies by first submitting his claim to the regional area director of 
the IRS. See 26 C.F.R. § 301.7433‐1(d)–(e); Gray v. United States, 723 F.3d 795, 802 (7th Cir. 
2013). We also note that any claim under § 7433 would be barred by the applicable 
two‐year statute of limitations because Hoover did not file this suit until eight years after 
the IRS applied his reward to his unpaid tax liabilities. See 26 U.S.C. § 7433(d)(3); 
26 C.F.R. § 301.7433‐1(g); Kovacs v. United States, 614 F.3d 666, 673 (7th Cir. 2010). 

        Hoover also continues to challenge aspects of his earlier criminal proceedings, 
insisting, for example, that he was falsely imprisoned for tax fraud. But these assertions 
imply the invalidity of his conviction, and thus his claims related to those proceedings 
are barred by Heck v. Humphrey, 512 U.S. 477 (1994). See Matz v. Klotka, 769 F.3d 517, 530 
(7th Cir. 2014). 

      To the extent he raises other arguments, we have considered them and they are 
without merit. 

                                                                                 AFFIRMED